I am unable to agree with the conclusion reached in this case. I think the common law as to the custody of a child should be upheld unless there exists some strong reason to the contrary. I do not think the facts as disclosed by the record are sufficient to change the rule. The strongest possible ties exist between parent and child and by some of the authorities refers to them as "sacred rights." The case at law should be ruled by Lee v. Lee,67 Fla. 396, 65 So. Rep. 585. I think the judgment should be reversed. *Page 688